Citation Nr: 1707535	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  09-37-190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to diabetes mellitus, type II and/or post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied, in part, service connection for hypertension.  The Veteran filed a timely notice of disagreement (NOD) in September 2013.

In a July 2015 decision, the Board expanded the Veteran's claim to entitlement to service connection for hypertension, to include as due to herbicide exposure.  In a December 2015 decision, the Board further expanded the Veteran's claim to entitlement for service connection for hypertension, to include as secondary to his service-connected PTSD. 

This matter was previously remanded in July 2014 so that the RO could provide the Veteran with a statement of the case (SOC), and it was remanded again in July 2015, December 2015, and September 2016 for further development, to include procuring an adequate VA examination and medical opinion.  The case has since been returned to the Board for appellate review. 

Additional evidence was received from the Veteran subsequent to the November 2016 supplemental statement of the case (SSOC).  The Veteran and his representative explicitly waived RO review of this additional evidence.  See November 1 and 15, 2016 statements.  It is acknowledged that the January 2017 Appellate Brief noted that the Veteran did not submit a waiver of RO jurisdiction; however, this is clearly incorrect given the evidentiary record noted above. 


FINDING OF FACT

The Veteran's hypertension did not have its onset in service, did not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service or a service-connected disability.  


CONCLUSION OF LAW

The criteria to establish service connection for hypertension, to include as due to herbicide exposure and as secondary to diabetes mellitus, type II and/or PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in June 2013.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in July 2013, September 2015, January 2016, and October 2016.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records and medical literature were reviewed and the July 2013 and January 2016 examiners personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran, through his representative, has contended that the credentials of the September 2015 VA examiner are inadequate.  See November 2015 Appellate Brief.  The July 2013 and September 2015 VA examiner is a primary care staff physician.  In addition, the January 2016 VA examiner, who also provided the October 2016 addendum opinion, is a Board Certified specialist in Internal Medicine.  See October 2016 VA examination report. 

Absent a challenge to examiner's credentials, the examination is presumed to have been conducted by an appropriately credentialed examiner.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011); and Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  While the examiner's credentials have been questioned, all of the evidence points to the examiners being physicians, who through their training, education, and experience, are qualified to offer medical diagnoses, statements, or opinions.  Therefore, the Board finds that the examiners have the appropriate credentials to conduct an examination. 

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such an hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016). 

Analysis

The Veteran contends that his hypertension should be service connected as it exacerbates his service-connected diabetes and makes his diabetes harder to treat.  See June 2012 VA Form 21-4138 (Statement in Support of Claim).  He specifically states that his treating physician believes that his hypertension could affect his diabetes and cause more complications.  

In July 2015 and December 2015 Board decisions, the Veteran's claim was expanded to entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to diabetes mellitus, type II and/or PTSD.

The Board notes that the Veteran and his wife submitted several statements in support of finding that the Veteran's hypertension was caused by herbicide exposure, his diabetes, or his PTSD.  The Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis regarding the onset and underlying cause of his hypertension; such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions regarding the onset and underlying cause of the Veteran's hypertension.

In addition to considering competence, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In fact, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In weighing the credibility of lay assertions, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Because the Veteran and his wife are not competent to provide an opinion regarding the onset and underlying cause of the Veteran's hypertension, the Board gives significantly less weight to their statements in comparison to the medical evidence of record. 


Entitlement to service connection for hypertension, to include as due to herbicide exposure.

The Board notes that in September 2015, the VA examiner reviewed the Veteran's claims file and VA treatment records, and found that the records provided sufficient information on which to prepare an examination report, as an in-person examination would likely provide no additional relevant evidence.  

The September 2015 VA examiner noted that the Veteran's service treatment records, including his separation exam, showed no evidence of in-service hypertension.  The VA examiner further noted the lack of consensus of expert medical science and VBA medical standards linking development of hypertension to Agent Orange exposure.  The VA examiner considered the September 2013 statement from the Veteran's treating physician, Dr. Tucker, and a May 2015 VA DBQ report concerning hypertension, but noted that there was no statement or implication of causation and no mention of Agent Orange.  The examiner opined that since the diagnosis and treatment for the Veteran's hypertension began thirty-nine years post-service, that the Veteran's hypertension was much more likely due to advanced age, male sex, and/or genetic factors.  Thus, the September 2015 VA examiner found that the Veteran's hypertension was less likely than not related to possible in-service Agent Orange exposure.  

The Veteran was afforded an in-person VA examination in January 2016.  The January 2016 examiner noted that the Veteran was not diagnosed with hypertension during service or at the time of his separation exam.  The examiner considered the Ninth Biennial Update of Findings on Vietnam-Veterans, Occupational, and Environmental Studies Regarding Scientifically Relevant Association Between Exposure to Herbicides and Specific Health Outcomes, which states that the "epidemiologic evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding cannot be ruled out with confidence."  Thus, the examiner found that the Veteran's hypertension was less likely than not caused by the in-service exposure to Agent Orange. 

The Board finds that these opinions, taken together, are persuasive as the opinions are informed by a thorough review and analysis of the Veteran's service treatment records, post-service treatment records, and medical studies.  The examiner's opinions reflect clear and unequivocal conclusions regarding the relationship between the Veteran's hypertension and his Agent Orange exposure.  The reasoning adequately shows that the examiners' conclusions are supported by the relevant and material information.  The opinions are factually accurate, fully articulated, and based on sound reasoning.  Thus, the opinions carry significant probative weight. 

Entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus, type II.

The Veteran submitted a statement by his treating physician dated in September 2013.  The letter stated that the Veteran was being followed for diabetes and hypertension since 2008 and that the physician would not treat diabetes without treating hypertension, as the two are interconnected.  See September 2013 correspondence (statement of Dr. Tucker).

The Veteran also submitted a May 2015 VA DBQ, in which the physician noted that the Veteran was diagnosed with hypertension in 2008.  When asked if there were additional diagnoses that pertained to hypertension, the physician listed diabetes since at least 2008.  See May 2015 correspondence (hypertension DBQ from Dr. Silverstein).

Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Applicable regulations also provide that a finding of service connection may not be based on a resort to speculation or a remote possibility.  See 38 C.F.R. § 3.102 (2016).  Speculative language such as "may" does not create an adequate nexus for the purposes of establishing service connection.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).

The September 2013 private clinician merely stated that he "would not treat diabetes without treating hypertension, as the two are interconnected."  While the clinician noted that he diagnosed and treated the Veteran for both diabetes and hypertension and that they were interconnected, he did not expound upon how the two were interconnected.  Additionally, the May 2015 clinician noted that the Veteran's diabetes pertained to his hypertension, but also did not expound on how the two pertained to each other.  Thus, the Board finds that the clinicians' opinions are speculative, and that the opinions are not probative evidence in favor of or against the Veteran's claim. 

The Veteran was afforded a VA examination in July 2013.  The VA examiner found that, in the examiner's medical opinion, it was less likely than not that the Veteran's hypertension was caused by or aggravated by his service-connected diabetes mellitus, type II.  The examiner noted that while both were diagnosed and treatment begun simultaneously, kidney function tests had been and were then normal, and diabetes only effect upon hypertension was via diabetic kidney disease. 

During the Veteran's January 2016 VA examination, the VA examiner also considered the relationship between the Veteran's hypertension and his service-connected diabetes mellitus, type II.  The examiner found that the Veteran's hypertension was less likely than not incurred in service or caused by the Veteran's service-connected diabetes mellitus, type II.  The VA examiner opined that the Veteran did not have nor claim to have renal failure and that in the absence of renal disease from the diabetes, it was less likely than not that his hypertension was caused by his diabetes.  

The Board finds the July 2013 and January 2016 VA opinions to be persuasive as the opinions are informed by a thorough review and analysis of the Veteran's service treatment records and post-service treatment records.  Further, they reflect a clear and unequivocal conclusion regarding the relationship between the Veteran's hypertension and his diabetes mellitus, type II.  This reasoning adequately shows that the conclusions are supported by the relevant and material information and based on sound reasoning.  Thus, the opinions carry significant probative weight. 

For these reasons, the preponderance of the evidence is against finding that the Veteran's hypertension is related to his diabetes mellitus, type II.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

Entitlement to service connection for hypertension as secondary to service-connected PTSD.

During the January 2016 examination, the VA examiner noted that neither the Veteran's service treatment records nor his separation exam indicated hypertension.  The examiner opined that transient blood pressure elevations were a normal response to various psychological and physical stressors (e.g., fear, anger, anxiety, headache, back pain, acute injury, fever).  However, he found that there was no consensus in the expert medical literature that such conditions caused or permanently aggravated sustained hypertension.  Therefore, the examiner found that the Veteran's hypertension was less likely than not incurred in or caused by the Veteran's service-connected PTSD.  

The January 2016 examiner could not establish a baseline level of severity of hypertension as there were no medical records available for review between the Veteran's separation exam and his April 2008 VA visit in which he was diagnosed with hypertension.  In the absence of records, the examiner could not provide an opinion without resorting to speculation.  However, the examiner found that the Veteran's hypertension was not at least as likely as not aggravated beyond its natural progression by his service-connected PTSD, as transient blood pressure elevations are normal response to various psychological and physical stresses.  The examiner again reasoned that there was no consensus in the expert medical literature that such conditions cause or permanently aggravate sustained hypertension.  

The January 2016 VA examiner provided an addendum opinion in October 2016.  After reviewing the lay and medical evidence and suggested portions of the Federal Register, the examiner again found that the Veteran's hypertension was less likely than not proximately due to or a result of or permanently aggravated by his PTSD.  Rather, the examiner found that the preponderance of the medical opinions indicate the risk factors that are strongly and independently associated with the development of hypertension include age, obesity, family history, race, reduced nephron number, high-sodium diet, excessive alcohol consumption, physical inactivity, diabetes, dyslipidemia, personality traits and depression (specifically not PTSD).  As discussed above, the September 2015 examiner also found that the Veteran's hypertension was much more likely due to advanced age, male sex, and/or genetic factors.   

The VA examiner further opined in the October 2016 addendum opinion that the Veteran's current hypertension was less likely than not proximately due to his past alcohol consumption.  The examiner took into account the Veteran's prior history of alcohol abuse, which ended in 1997, and a National Academy of Science's finding that alcohol use represents a major risk factor for development of hypertension.  However, the VA examiner cited to a meta-analysis of 15 randomized controlled trials in which when alcohol reduction was the only intervention for patients with hypertension, it was associated with reduction in both systolic and diastolic blood pressure. 

The Board places great weight on these opinions.  They are supported by well-reasoned rationales, rooted in the examiner's understanding of medical literature regarding these two conditions.  The opinions address both theories of secondary service connection and conclude that the Veteran's PTSD did not cause or aggravate the Veteran's hypertension. The VA examiner noted that hypertension could increase or decrease on its own in response to psychological and physical stressors and that there was no definitive research showing that PTSD caused a permanent increase in hypertension.  The opinions rely on the competent examiner's review of relevant medical literature.  Thus, the preponderance of the evidence is against the Veteran's claim for service connection for hypertension as secondary to PTSD and the claim is denied.


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to diabetes mellitus, type II and/or PTSD is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


